Citation Nr: 0431962	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-13 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1944 to 
February 1946.

This appeal arises from a January 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The veteran was scheduled for a hearing, in January 2005, 
before a Veterans Law Judge in Washington, DC.  In November 
2004, the veteran filed a motion requesting that such hearing 
be cancelled, and that, instead, he be scheduled for a Travel 
Board hearing at the RO.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge at the RO, in accordance with 
38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.704 (2004).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 


(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




